FILED IN
                                                                                                   14th COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   6/17/2015 10:30:50 AM
                                                         John D. Kinard                            CHRISTOPHER A. PRINE
                                                                                                            Clerk
                                                           DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

June 17, 2015

Fourteenth Court of Appeals
Christopher Prine, Clerk of Court
301 Fannin, Suite 245
Houston, TX 77002

                                            NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 14-CV-1137, Styled Bank of America, N.A. vs. Chau D. Ho-Huynh, Et Al- Filed in 212th District Court of
Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 14th Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: March 24, 2015
Notice of Appeal: June 16, 2015
Motion for New Trial filed: None Filed
Request for Finding of Facts and Conclusions of Law filed: 3/30/15
Trial Judge: Patricia Grady
Court Reporter: Leslie Kesterson

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record. Any
Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Shailja Dixit, Deputy
                600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                           Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
Copy sent to




Chau Doan Ho-Huynh, Pro Se
3310 N. Braeswood
Houston, TX 77025




Tu Nguyen, Pro Se
3310 N. Braeswoood
Houston TX 77025




Randall B. Clark
Attorney for Bank of America, N.A.
McGuire Woods, LLP
600 Travis Street, Suite 7500
Houston, TX 77002




Leslie Kesterson, Court Reporter
Hand-Delivered




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                      Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
                                                                               Filed: 6/16/2015 11:24:12 PM
                                                                             JOHN D. KINARD - District Clerk
                                                                                    Galveston County, Texas
                                                                                      Envelope No. 5703751
                                                                                               By: Lisa Kelly
                                                                                       6/17/2015 9:09:21 AM

                                No. 14-CV-1137


BANK OF AMERICA, N.A.                    §      IN THE DISTRICT COURT OF
Plaintiff                                §
                                         §
vs.                                      §      GALVESTON, T E X A S
                                         §
CHAU HO-HUYNH & TU NGUYEN                §
Defendant                                §      212th JUDICIAL DISTRICT

                               NOTICE OF APPEAL

1.    This Court signed the Order for Plaintiff's motion for summary judgment in
the case on March 24th, 2015, in favor of Plaintiff and against Defendant;
2.    From this order Defendant desires to appeal to the First/Fourteenth District
Court of Appeals;
3.    The deadline for filing the notice of appeal is June16th, 2015.



                                             Respectfully submitted,

                                                    Chau Ho-Huynh


                                             3310 N. Braeswood
                                             Houston, Texas 77025


                           CERTIFICATE OF SERVICE

I certify that a correct copy of the foregoing has been forwarded to BANA's
counsel of record on this 16th, day of June, 2015 via rclark@mcguirewoods.com.

                                                    Chau Ho-Huynh


                                         1